﻿It gives me great pleasure and true joy that you. Sir, have assumed the presidency of our annual Assembly session. By your unanimous election you have been asked to perform functions in which your ability and undeniable qualities as a statesman and diplomat will, I am convinced, be a great asset in the proper and successful conduct of our deliberations. We congratulate you and are happy to see you, the representative of a country with which Benin shares the same aspirations to progress, peace and social justice, assume the presidency of this session of the General Assembly of our unique and irreplaceable Organization.
You have taken over from your predecessor, our eminent colleague from Bangladesh, Mr. Rasheed Choudnury, to whom I express the appreciation of my delegation and country for the authority, skill and competence of which he gave such brilliant proof in guiding the forty-first session of the General Assembly.
The Secretary-General, Mr. Javier Perez de Cuellar, through his devotion and very lofty vision of international public service, also merits my delegation's encouragement and admiration. The challenges that await Him are still immense, the crises of the international society are still many and dangerous to world peace and stability, for the establishment of which Benin reaffirms our full solidarity and support.
I am not performing a ritual or carrying out an official duty, speaking after so many brilliant and talented representatives, when I say that the picture of the world, the state of the international society, the unrest on our beautiful planet, inspire and compel us to speak and voice our proposals clearly and with conviction.
In subscribing to the principles of our Organization's Charter, all nations, great and small, rich and poor, agree that in complete equality and full sovereignty we should work together, despite our differences and our cultural and ideological sensitivities, in this challenging endeavour to establish peace throughout the world and harmony among nations. This endeavour, despite its noble nature and the statements that magnify it, is still starkly incomplete and very precarious. It is for us to emphasize the deficiencies and point out the limits and our daily failures, so that we may all in this forum go beyond the beauty and rhetoric of our statements from this rostrum and find practical ways to establish understanding, peace and development.
Today, thanks to man's genius, the talent of our thinkers and the astonishing progress of science and technology, some great Powers have succeeded in accumulating terrible instruments of our own collective destruction. By dominating the atom and the laser and through the power of computers, two super-Powers, and others increasing in number and ambition, are zealously vying with each other to acquire and upgrade laboratories to gain what they believe to be the attributes of military superiority or perfect deterrence. Let us look for a moment at the stunning figures and facts of that armament, or rather over-armament. We see vaulting ambition and at the same time enormous financial resources being mobilized for war and, consequently, the ruin of civilizations and the certain death of hundreds of millions of men and women on this earth, if mad powers were one day to press the buttons and controls of a nuclear war.
These are the first terrifying sentences of a very penetrating work entitled Nuclear Battlefields; "Every minute of every day, at thousands of locations around the world - f com the plains of North Dakota and Montana, from the Ukraine and Siberia, from southern France and central China, to beneath the Arctic Icepack, to the Sea of Okhotsk, to the Yellow Sea - nuclear missiles sit ready to be launched. In Western Europe nuclear aircraft sit cocked on alert. On and under the high seas, nuclear-armed ships and submarines patrol, waiting for their day to go into battle. The weapons could reach their targets thousands of miles away quicker than it takes roost people to get to work in the morning." 
Thus, in all the United States, the Soviet Union, the United Kingdom, France and China - to list but a few - possess between them approximately 4 9,000 and 59,000 nuclear warheads.
No reason of State, no ideological or imperial ambition, could justify this rush towards the abyss and the annihilation of what many generations of creators and builders have constructed to ensure the progress and happiness of mankind.
Most fortunately certain encouraging signs have appeared. Painstaking and complex negotiations seemed to have led to some agreements. However limited and modest, those results should be encouraged and welcomed. When the Soviet Union and the United States recently reached agreement on intermediate.—range nuclear missiles, my country - and, I am sure, many other nations too - applauded with a sense of relief this beginning of the end of our common anguish. These efforts must be continued and amplified on the basis of mutual, courageous concessions, so that those that have a virtual monopoly of nuclear terror on our seas, on out continents and in space may finally give us grounds for hope. They have that duty and that responsibility to history and the world. 
A special Conference of our Organization, held from 24 August to 11 September 1987, established that there was a logical link and an almost mathematical relationship between disarmament and development. Thus, it takes only a few statistics to prove that if a small fraction of the expenditure on military and research development - the millions of dollars, intellectual energy, technological creativity devoted to the production of arms - were used to finance the development of the poorest and most deprived, many of the hapless and least developed of our earth would receive additional, invaluable, precious resources with which to feed, care for and educate their citizens.
Thus, in 1985 one of the super-Powers had a military budget of $305 billion. Compared to that the total national budget of several countries of the third world taken together, with their paltry figures, is Lilliputian.
It is towards that re-channelling of military expenditure to peaceful purposes that our Organization, surmounting the poor excuses of national selfishness, should immediately urge certain Powers to commit themselves seriously to the greater good of future generations.
In this finite, truly interdependent, world, despite our diversities, differences and divergence, and despite hegemonistic rivalries, peace cannot and must not remain elusive. Development depends on it; health and the balance of our economies would gain additional resources and renewed vigour from it.
Thus we see in the third world the weakness of their economies, the scarcity of resources and the worsening destitution, which carry the threat of social explosions. Today the debt, with its unbearable burden and destabilizing effects, haunts the days and the work of our Governments. As our great comrade-in-arms President Mathieu Kerekou asked at the recent Francophone Summit in Quebec, can we at the same time suffer the crushing debt-servicing and see our export earnings whittled away so scandalously, thanks to the cynical games of the stock-markets and the wealthy Powers? President Kerekou went on to say:	"Indeed, how can we understand and interpret objectively the figures of the underdeveloped countries debt, which in 1970 was $76 billion and in 1986 greatly exceeded $1,000 billion?
"How can we understand and interpret objectively the net transfer of capital from third-world countries to the developed countries of more than $30 billion at the end of 1986 compared to $11 billion in 1984?
"How can we understand and blithely accept that the export earnings of the developing countries, based essentially on commodity prices, are constantly falling because of the law of the stock markets of the rich countries?"
We are not inviting the rich of the world to the spectacle of our tears and lamentations so that because of their pity or compassion we may live on their largesse or their heartfelt generosity. We are simply asking that disorder and injustice give way to the establishment of a new order that respects our dignity and recognizes our demands as just.
The force and passion of our appeal simply reflect the tragic backwardness of our economies, which is the result of so many centuries of foreign exploitation and domination. We know how to manage our enterprises by correcting what needs to be corrected, rectifying the mistakes that have been made and, in particular, making the sacrifices required by certain structural adjustment programmes. But, the economies of the industrialized and developed North cannot get fat on our weakness and impoverishment without imperilling their own stability. 
While the special session of the General Assembly held from 27 May to 1 June 1986, were able to outline the problems and take a hard look at the magnitude of the crisis and Africa's development needs - to confine myself to the agonizing turmoil of our great continent - it is for the masters of international finance and the captains of industry of the countries of the North to help us to resolve them and emerge from the backwaters of poverty and underdevelopment where we can no longer agree to suffer and languish. It is intolerable that abundance should exist side by side with the atrocious hunger, poverty and disease so characteristic of entire regions of the third world. 
Mankind is facing here one of the greatest challenges in its history of struggle, battles and crises. It has the capacity to meet this challenge to put an end to certain scandalous inequalities and injustices that are unacceptable in the light of the very richness of our planet and the infinite capacity of the creative genius of mankind.
While the malfunctions of the world economic machine are one of the gravest causes of disquiet in our time, the world is beset by grave anomalies and dangerous anachronisms of other kinds, which all cry out for attention. To what extent is a political doctrine derived from the principles of our Charter consonant with the phenomena of oppression which we observe in the contemporary international society? How great is the gap of distortion, indeed sometimes the gulf, between what we preach and proclaim in every solemn statement and the acts that flout and trample underfoot the rights and dignity of peoples and individuals?
In our continent in particular, but also elsewhere in the world, there are living large-scale examples which attest to the way in which these practices and this conduct lag behind the fervour and the cogency of our pledges of non-interference and respect for the rights, sovereignty and independence of peoples and nations.
Let us look, for example, at the apartheid of the Pretoria regime. The conscience of the world as a whole has condemned this with unequalled force and no country or Government is so bold as to seek to justify or legitimise it. None the less, state racism in the purest tradition of fascism continues in the south of our continent to terrorize and slaughter and to deny the black majority its most elementary democratic and national rights. However, those who by their influence and their Immense means of bringing pressure to bear might use comprehensive mandatory sanctions, as permitted by the Charter, to bring the anachronistic champions of colonialism as it was in its days of glory to see reason and accept reality hold back and put forward ever more sophisticated arguments to support their culpable abdication of responsibility. And/ nevertheless, that same Pretoria regime/ with the support of its powerful accomplices, refuses to decolonise Namibia because the internationalist Cuban combatants - invited by independent, sovereign, Angola - would then be close to its territory. Furthermore, this group of racist usurpers practising State terrorism cherishes the open and naked ambition of destabilizing the neighbouring front-line States by means of legions of mercenaries, bombing attacks, air raids and the murder of the patriots of the African National Congress and the South West Africa People's Organization.
In Mozambique, hated by Pretoria for its capacity for sacrifice and its patriotic courage, "the bandits" are engaging in butchery, rape and terror in a mounting wave of cruelty, all this redounding to the greater profit and welfare of apartheid.
For more than 25 years Nelson Mandela, who has gone down in history as a living legend of his race, has been held hostage. For a number of months, in which South Africa's hideous face has been increasingly revealed, hundreds of black women and children have been persecuted, imprisoned, tortured and massacred by the shameful South African regime. At this session our Assembly - and not by rote or reflex - should advocate without compromise or qualification the implementation of comprehensive mandatory sanctions against the Pretoria regime, which has already chosen to inflict the greatest and most humiliating sanctions on our black brothers, depriving them of their freedom and dignity as human beings, causing many premature deaths and destroying many innocent lives.
In Western Sahara, can we not reconcile policy with the recognized right? Why do not Morocco and the Saharan Arab Democratic Republic, in accordance with the relevant resolutions of the United Nations and the Organization of African Unity, through direct negotiations, bring an end to hostilities so as to create the necessary conditions for a straightforward referendum on self-determination for the Sahraoui people?
As for the Palestinian people, do they not have the right to an independent homeland? The Palestine Liberation Organization, with the blood of its heroes and the sacrifices of its fighters, has won a unique place in the illustrious records of history.
Benin hopes that the international conference on the Middle East will meet in the best possible circumstances, and that in a Middle East reconciled and restored to peace the Palestinian people may recover its full national rights, in 3ustice and dignity, protected from all hegemonistic designs and the illegal territorial occupation maintained and practised by the State of Israel.
In Afghanistan and Kampuchea, meddling and intervention by foreign Powers should cease so that through negotiations and concerted action, led and guided by this Organization, the peoples may re-establish peace and the refugees return to their homes and their lands.
Real advances are being made through diplomatic negotiation, which needs to be encouraged and supported on both these fronts so as to eliminate from our agenda in the near future these two problems which are so divisive and destructive of international harmony and understanding.
In Korea, the cold-war spirit being perpetuated by military manoeuvres and a very short-sighted anti-communist campaign must be eradicated so that, through negotiation and other peaceful channels, the divided Korean people may be restored to its former unity and grandeur.
Turning now to the crises and war in Central America, Benin cannot accept that the contras should be enabled to use death and terror, financed quite officially from abroad, to destabilize a sovereign country. Today, the peoples and States of the region are working together to codify and regulate their fraternal relations on the basis of good-neighbourliness and reciprocal non-interference in internal affairs. All the countries of the hemisphere, in particular the most powerful and highly developed among them, should support those efforts and co-operate in this quest for regional peace and stability.
And in the case of the war in the Gulf, where so many lives are being shattered, and physical facilities and wealth blindly destroyed, will reason and tolerance finally prevail?
In this very place, the most powerful among us, at first military accomplices or arms suppliers and now, in addition, principal actors, are striving jointly to bring peace once again to that precious part of the third world, today so torn and devastated. My country hopes their efforts will succeed, so that this ultimately absurd tragedy of violence and hate may not escalate and extend but may finally be resolved through an armistice and peace talks.
Given the scale of the crises I have just mentioned and the violence involved, it would be tempting to give way to despair or to be deeply sceptical about the history of the world and its future, to believe that it is condemned to a fatalistic cycle of war and peace. But on earth there are inexhaustible stores of generosity, a capacity for vision and inventiveness, and even for dreaming, which should teach us to have hope, beyond the "sound and the fury" of our century. The main task in our Organization should be to identify lines of conduct, adapt them to new problems and realities and to put them into effect methodically and courageously as we organize our relationships on the basis of equality and co-operation among nations. 
In this quest for balances of international peace and understanding we, as Africans, have certain privileges confers on us by centuries of history, bondage, enslavement and oppression, endured with so much dignity and a spirit of national resistance. We are particularly well equipped, therefore, to cultivate tolerance and dialogue, while remaining jealous of our independence. We are also ready to accept differences and very vigilant regarding justice in international relations, despite the fragility - the temporary fragility - of our economies. That justice must prevail in all sectors and in all the major institutions that we have set up. Thus, in the Food and Agriculture Organization, Africa, united and in solidarity, is seeking, through the talent and competence of its candidate, our compatriot Moise Mensah, to take a leading role. Benin and the increasing number of very different States which have supported this candidacy, hope to be able to count, in a few weeks time, in Rome, on the votes of others that have not yet lent us their support.
Despite the ebb and flow of the tides of war and the mounting resurgence of certain fanaticisms, we should work for times to come and plan for the future with faith and imagination.
These thoughts are our modest contribution to this general debate and we invite representatives to give them their consideration. 
